  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HOLLY S. BAKER,                    )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv877-MHT
                                   )                (WO)
BAYVIEW LOAN FINANCING,            )
LLC, as Servicer for the           )
Bank of New York Mellon,           )
FKA The Bank of New York,          )
as Trustee,                        )
                                   )
     Defendant.                    )

                             JUDGMENT

    Pursuant    to     the   joint      stipulation   of    dismissal

(doc. no. 4), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

without prejudice and with costs taxed as paid.

    All pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final   judgment

pursuant   to   Rule    58   of   the    Federal    Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 20th day of November, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
